Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 15 and 20, the use of quotes about the term microgrooves render the scope of these claims ambiguous.  It is unclear what subject matter is being added / excluded by the use of the quotes.
	Claims 16-20 are indefinite because the preamble describes "method", but none of claims 16-20 describe an active method step.

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6)	Claims 1, 3-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japan 237 (JP 11-321237).
	Japan 237 discloses a pneumatic tire having a tread comprising an OUTSIDE ZONE (FIRST ZONE) having a hardness of 60-70 and an INSIDE ZONE (SECOND ZONE) having a hardness of 50-60.  Thus, the OUTSIDE ZONE (FIRST ZONE) and the INSIDE ZONE (SECOND ZONE) comprise different compounds.  The tread comprises a tread pattern comprising a boundary groove 2, a first circumferential groove 4, first curved lateral grooves 5 and second curved lateral grooves 3.  The first curved lateral grooves 5 and the second curved lateral grooves 3 intersect.  The first zone comprises a shoulder circumferential rib and an intermediate rib.  Curved grooves extend across the intermediate rib.  The second zone has no circumferential grooves extending entirely around the tire.  The boundary groove is spaced from the equatorial plane by an axial distance.  The OUTSIDE ZONE (FIRST ZONE) has an axial width less an axial 
	The claimed tire is anticipated by Japan 237's tire.  See FIGURES 1-4, abstract and machine translation.
7)	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 237 (JP 11-321237).
	As to claim 2, it would have been obvious to one of ordinary skill in the art to provide Japan 237's tire such that the boundary groove 2 is spaced from the equatorial plane by 10 to 30 mm in view of (1) the spacing of boundary groove 2 from the equatorial plane shown in FIGURES 1 and 2 and (2) Japan 237's teaching to use a tire size such as 215/65R15 (tire section width = 215 mm).
8)	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 237 (JP 11-321237) in view of Europe 091 (EP 618091) and/or Hargraves (US 2,272,879).
	As to claims 6 and 7, it would have been obvious to one of ordinary skill in the art to provide Japan 237's tire such that the intermediate rib comprises the claimed curved blind sipes (claim 6), the shoulder rib comprises the claimed curved blind sipes (claim 7) in view of Europe 091 [FIGURE 3, machine translation] and/or Hargraves [FIGURE 7] teaching to provide a tire tread with curved blind sipes to improve grip.   



Claims 10, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 237 (JP 11-321237) in view of Japan 812 (JP 2005-153812).
	As to claims 10, 11 and 16, it would have been obvious to one of ordinary skill in the art to provide Japan 237's tire with the claimed first lateral inclined and curved sipes (claims 10, 16) and the claimed second lateral inclined and curved sipes (claims 11, 16) since (1) Japan 237's INSIDE ZONE (SECOND ZONE) comprises blocks defined by first lateral inclined and curved grooves and second inclined and curved lateral grooves and (2) Japan 812 teaches providing blocks in a tire tread with a mesh formed by intersecting first sipes and second sipes wherein these sipes are parallel to the grooves delimiting the blocks to improve accelerating performance on snow, braking performance on snow and steering stability on snow [FIGURES 2, machine translation].    
10)	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 237 (JP 11-321237) in view of Japan 106 (JP 07-228106).
	As to claims 12-14, it would have been obvious to one of ordinary skill in the art to provide Japan 237's tire such that the INSIDE ZONE (SECOND ZONE) comprises the claimed circumferential sipe in view of (1) Japan 106's teaching to provide a shoulder of a pneumatic tire with a circumferential sipe 11 having width = 0.8 to 3 mm and depth g = 30-60% of overall thickness of portion where tread is provided [FIGURES 1, 3, abstract, machine translation] and (2) with respect to claim 14, official notice is taken that it is well known / conventional per to provide a passenger tire with a tread thickness of about 10 mm. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 237 (JP 11-321237) in view of Japan 633 (JP 07-186633).
	As to claim 15, it would have been obvious to one of ordinary skill in the art to provide Japan 237's tire such that the INSIDE ZONE (SECOND ZONE) comprises microgrooves as claimed in view of Japan 633's teaching to provide a tire tread with microgrooves (width = 5 micrometers to 1.5 mm, height = 5 micrometers to 1 mm) to obtain excellent brake performance and drive performance on ice, snow or wet road [FIGURES, abstract, translation]. 
12)	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 237 (JP 11-321237) in view of Japan 812 (JP 2005-153812) as applied above and further in view of Japan 106 (JP 07-228106).
	As to claims 17-19, it would have been obvious to one of ordinary skill in the art to provide Japan 237's tire such that the INSIDE ZONE (SECOND ZONE) comprises the claimed circumferential sipe in view of (1) Japan 106's teaching to provide a shoulder of a pneumatic tire with a circumferential sipe 11 having width = 0.8 to 3 mm and depth g = 30-60% of overall thickness of portion where tread is provided [FIGURES 1, 3, abstract, machine translation] and (2) with respect to claim 14, official notice is taken that it is well known / conventional per to provide a passenger tire with a tread thickness of about 10 mm. 
13)	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 237 (JP 11-321237) in view of Japan 812 (JP 2005-153812) as applied above and further in view of Japan 633 (JP 07-186633).

Remarks
14)	The remaining references are of interest.
15)	No claim is allowed.
16)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 30, 2021